 III the Mat toofKr:NiuCKYCOAr.Co1Ir_vNYandUNITED MINE1WORICEiis OFA.IIERICA,Dis'imc'r No. 23Case No. 14-R-988.-Decided September 08, 1944Gordon, Gordon & Moore, by Mr. M. K. Gordon,ofMadisonville,Ky., andWheelerdShelbourne,byMMMr. James G. Wheeler,of Paducah,Ky., for the Company.Fox & Gordon,byMesses. B. N. GordonandL. R. Fox,of Madison-ville,Ky., for the Union.[19r.Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEDIENT OF THE CASE.-Upon an amended petition duly filed by United line Workers ofAmerica, District No. 23, herein called the Union, alleging that a ques-tion concerning representation had arisen coirceruing the employees ofWest Kentucky Coal Company, Enrlington, Kentucky, herein calledthe Company, the National Labor Relations Board provided for allappropriate hearing upon clue notice before Keith W. Blinn, TrialExaminer.Said hearing was held at Madisonville, Kentucky, onAugust 11, 1944.The Company and the Union appeared :end par-ticipated.All' parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing the Company moved to dismiss thepetition ou the ground that the unit sought is inappropriate, or, inthe alternative, that the findings in a previous case between the sameparties with respect to the unit question be set aside and that thepetitions Ili the previous case be consolidated with that in the instantcase and the issue heardde novo.For reasons hereinafter stated thesaid motions are hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby' affirmed.All parties were afforded an opportunity to file briefs with the Board.3Matter ofWestKentucky Coal Coa>mpany, X54 N LR ii 3:i858 N L.K. B, No 120.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board hakes the following:-FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWest Kentucky Coal Company, a New-Jersey corporation, is en-gaged in the mining and marketing of coal in western Kentucky. Itoperates four mines known as North Diamond Mine No. 2, NorthDiamond Mine No. 3., Hecla Mine, and Poplar Ridge Mine. Thisproceeding is concerned with the Poplar Ridge Kline.During thecalendar year 1943, the Company purchased supplies and materials foruse in its mining operations valued at approximately $3,000,000, ofwhich about 63 percent was shipped to the mines from points outsidethe State of Kentucky.During the same period, the Company minedand sold approximately 3,200,000 tons of coal, the greater part ofwhich was delivered to customers outside the State of Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEI)United Mine Workers of America, District No. 23,-unaffiliated, is alabor organization admitting to membership employees of theCompany.111.TILE QUESTION CONCIRNING IIFPBI SENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of its employees in the Poplar Ridge Mine on the groundthat the unit sought is inappropriate.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the Union submitted 151 membership cards datedbetween January 1943 and December 1943. Since the Company refined to furnish a cur-rent pay-roll list it was not possible to compare the names on the membership cards withthose on the company pay rollAt the hearing the Company introduced evidence indicat-ing that there are 203 employees in the Poplar Ridge Mine.The Company contends that because most of the designations submitted by the Union aredated more than a year ago, they are inadequate to prove a present majority among theemployees in the Poplar Ridge Minewe have repeatedly pointec' out that designationsare not submitted as a basis for certification by the Board but asprima facieevidence thatthe petitioning union has sufficient interest to justify the Board in proceeding with aninvestigation of representativesThe Board, therefore. does not permit opposing partiesto question the apparent authenticity of such representation shownnTHatter of TheRegina Corpoial'on.57 NLItB 4 and cases cited thereinAlthough the Board'scustomary practice is to check the names on designations against a current pay-roll list,that procedure was iendeied impossible in the instantcase bi theConipani's refusal tosubmit a pay roll for inspection by a Boaui agent WESTKENTUCKY COAL COMPANY609IV.THE APPROPRIATE UNITThe Union seeks a unit comprising all production and maintenanceemployees in the Poplar Ridge-Mine excluding clerical employees,watchmen, carpenters, members of the sales or technical forces, mineforemen, assistant mine foremen, fire bosses, head electricians, headmechanics, inspectors, weigh bosses, and other supervisory personnel.The Company contends that a unit confined to employees in its PoplarRidge Mine is inappropriate; that the only appropriate, unit is onewhich includes the production and maintenance employees in all fourof its mines.InMatter of West Kentucky Coal Com,pan'y,aa proceeding involvingthe same parties, the Board found appropriate one unit comprised ofemployees in North Diamond Mine No. 2, North Diamond Mine No. 3,and Hecla Mine, all situated near Earlington, Kentucky, and a secondunit confined to employees of Mine No. 2 situated near Sturgis, Ken-tucky, about 40 miles from Earlington. In addition to the four minesnamed above, the Company at that time owned two other mines nearSturgis,Kentucky, known respectively as Mine No. 10 and Pop'.arRidge Mine. In holding, three of the Company's mines appropriateas,a single bargaining unit, the Board pointed out that the remainingmines might either singly or together constitute an appropriate unit.However, since the date of the previous decision the Company hasclosed down Mine No. 2 and Mine No. 10. At the present time, theCompany is operating only the Poplar Ridge Mine in addition to thethree mines named above.4Accordingly, we find that all production and maintenance em-ployees of the Company's Poplar Ridge Mine, located in UnionS 54 N L. B B 353. As the iesult of an election the Union was certified as the bargain-ing representative for production and maintenance employees in North Diamond Mine No 2.North Diamond Mine No 3, and Hecla. MineThe Conipam, contending as it does here,that the proceeding was void because it had not been afforded a hearing on the unit ques-tion, refused to bargain with the Union in accordance with the certification of the BoardHowever, inMatter of West Kentucky Coal Company,57 N.,L. It B 89, a complaintproceeding, the Board considered the Company's contentions with respect to the invalidityof the previous iepresentation pioceeding and held them to be without merit.The Boardthere stated, "In the interest of orderly procedure, it follows that the respondent cannotnow be given it second opportunity to prove what it refused to prove at its earlier oppor-tunity."Accordingly, it reiterated the previous finding as to the appropriate unit andordeied the Company to bargain with the Union with respect to employees in the unitpreviously found appropriate.In its supplemental brief in the instant case the Companycontends for the third time that the United States Government was the employer of theworkers in its mines (luring the time that the Secretary of the Interior was in possessionof the minesThis construction of Executive Order 9393 was considered and held to beuntenable in both of the previous decisionsSee alsoGlen Alden Coal Company vN L. R. B, 141 F.(2d) 47 (C C A 3)Poplar Ridge Mine is situated 40 miles from Earlington,around which the other minesof the Company are clustered. It has its own superintendent and tipple.Coal is shippeddirectly from the Poplar Ridge Mine to customers of the Company without comminglingwith coal from the other mines.While there has been considerable shifting of employeesrecently, the changes have been on a permanent bans an 1 as the result of the closing oftwo of the Company's minesThere is little interchange of employees among the Coin-,pany's innies on a temporary basis.609591-45-vol 58-40 610DECISIONS OF NATIONAL LABOR, RELATIONS BOARDCounty,Kentucky, excludingclerical employees,watchmen,carpenters,'members of the sales or technica forces,aline foremen,assistant mineforemen,fire bosses,head electricians,headmechanics,inspectors,weigh bosses,and all other supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes in thestatus of employees or effectively recommend such action,constitute aunit appropriate for the purposes of collective bargaining within themeaning of section 9(b) of the Act.'V.THE DETEi %iINATION OF REPRESENTAi IV ISWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to"tlle power vested in the National LiborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National-Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation- to ascertain representa-tives for the purposes of collective bargaining with West KentuckyCoal Company, Earlington, Kentucky, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and' 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States, who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by United Mine Workers of America, District No. 23,for the purpose -of collective bargaining.5This is substautialh the some unit of (mph. ^,e 1 ate ,m u-4 prectouily foundappropriateinMatterof West Kentucky Coal Compamli4 S 1. It 11 :-55